Quinones v 9 E. 69th St., LLC (2015 NY Slip Op 07488)





Quinones v 9 E. 69th St., LLC


2015 NY Slip Op 07488


Decided on October 14, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2014-11051
 (Index No. 22451/07)

[*1]Michael Quinones, respondent, 
v9 East 69th Street, LLC, et al., defendants, Uberto, Ltd., et al., appellants (and third-party actions).


Marshall Dennehey Warner Coleman & Goggin, New York, N.Y. (Mark D. Wellman and Richard Imbrogno of counsel), for appellants.

DECISION & ORDER
In an action, inter alia, to recover damages for violation of Labor Law §§ 200, 240, and 241(6), the defendants Uberto, Ltd., and Uberto Construction, Inc., appeal from an order of the Supreme Court, Queens County (Sampson, J.), entered July 24, 2014, which denied their motion for leave to renew their motion to compel the plaintiff to comply with certain discovery demands, which had been denied in an order entered January 30, 2013.
ORDERED that the order entered July 24, 2014, is affirmed, without costs or disbursements.
A motion for leave to renew is addressed to the sound discretion of the Supreme Court (see Central Mtge. Co. v McClelland, 119 AD3d 885). The motion "shall be based upon new facts not offered on the prior motion that would change the prior determination" and "shall contain reasonable justification for the failure to present such facts on the prior motion" (CPLR 2221[e][2], [3]; see Nesterenko v Starrett City Assoc., L.P.,123 AD3d 1099).
Here, the defendants Uberto, Ltd., and Uberto Construction, Inc., failed to demonstrate a reasonable justification for their failure to submit the purported new facts on their initial motion to compel the disclosure of certain medical and related records. Further, those defendants failed to show that the purported new facts would have changed the outcome of their initial motion. Accordingly, the Supreme Court did not err in denying their motion for leave to renew (see United Med. Assoc., PLLC v Seneca Ins. Co., Inc., 125 AD3d 959, 961; see also Laguna v Mario's Express Serv., Inc., 63 AD3d 800).
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court